Order entered May 20, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-00724-CR

                             MICHAEL LYNN ROGERS, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F18-00263-T

                                               ORDER
        Before the Court is appellant’s May 16, 2019 third motion to extend the time to file his

brief. Appellant has tendered his brief with the motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE